                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MICHAEL ESCAMILLA,                               §
                                                 §
                  Plaintiff,                     §                 SA-19-CV-01103-FB
                                                 §
vs.                                              §
                                                 §
C.R. BARD INC., BARD PERIPHERAL                  §
VASCULAR INCORPORATED,                           §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned for all pretrial proceedings on October 21, 2019 [#10]. On January 16, 2020, the

Court held an initial pretrial conference in the above-styled cause. During the conference, the

parties confirmed their stipulation to be bound by certain Orders that were entered in the MDL.

       Thus, the parties are ordered that on or before January 30, 2020, they should file a joint

stipulation with the Court confirming the MDL orders they agree to be bound by and include, as

attachments to the stipulation, copies of the orders themselves.

       IT IS SO ORDERED.

       SIGNED this 16th day of January, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE
